Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18, 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “wherein, in a first state, a discontinuous two-dimensional electron gas (2DEG) channel is formed between the first contact material and the second contact material and at the interface between the first transducer layer material and the second transducer layer material, wherein a SUPPLEMENTAL AMENDMENTPage 3Serial Number: 16/579,428Dkt: 3867.583US1Filing Date: September 23, 2019discontinuity in the 2DEG channel is below and aligned with the semiconductor absorber layer material of the semiconductor photodetector assembly, and wherein, in a second state and in response to the light received by the semiconductor absorber layer material of the semiconductor photodetector assembly at the one or more input wavelengths, the first transducer layer material is configured to collect electrons from the semiconductor absorber layer material of the semiconductor photodetector assembly and form a continuous 2DEG channel between the first contact material and the second contact material” as recited in claim 1, “in a first state, forming a discontinuous two-dimensional electron gas (2DEG) channel between the first contact material and the second contact material and at the interface between the first transducer layer material and the second transducer layer material, wherein a discontinuity in the 2DEG channel is below and aligned with the semiconductor absorber layer material of the semiconductor photodetector assembly, and in a second state and in response to the light received by the semiconductor absorber layer material of the semiconductor photodetector 
	Claims 2-14, 16-18, 20, 22 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claims 1, 15, and 21, the closest prior art were Moon (USP# 8,143,648 B1), Kim (Pub No. US 2019/0115459 A1), Lee et al. (Pub No. US 2014/0252368 A1), Fiorenza et al. (Pub No. US 2019/0165032 A1), and Neufeld et al. (Pub No. US 2021/0043750 A1) teach everything of claims 1, 15 and 21 except for “wherein, in a first state, a discontinuous two-dimensional electron gas (2DEG) channel is formed between the first contact material and the second contact material and at the interface between the first transducer layer material and the second transducer layer material, wherein a discontinuity in the 2DEG channel is below and aligned with the semiconductor absorber layer material of the semiconductor photodetector assembly, and wherein, in a second state and in response to the light received by the semiconductor absorber layer material of the semiconductor photodetector assembly at the one or more input wavelengths, the first transducer layer material is configured to collect electrons from the semiconductor absorber layer material of the semiconductor photodetector assembly and form a continuous 2DEG channel between the first contact material and the second contact material” as recited in claim 1, “in a first state, forming a discontinuous two-dimensional electron gas (2DEG) channel between the first contact material and the second contact material and at the interface between the first transducer layer material and the second transducer layer material, wherein a discontinuity in the 2DEG channel is below and aligned with the semiconductor absorber layer material of the semiconductor photodetector assembly, and in a second state and in response to the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML